EXHIBIT 10.4


[G148431KGIMAGE002.GIF]


STANDARD TERMS AND CONDITIONS
GOVERNING
NONEMPLOYEE DIRECTOR STOCK OPTIONS
UNDER THE
1998, 2000 AND 2002 STOCK INCENTIVE PLANS

The following constitute the standard terms and conditions (these “Terms and
Conditions”) governing any “non-qualified” option (an “Option”) to purchase
shares (“Option Shares”) of the Common Stock, par value $.01 per share (“Common
Stock”), of Aftermarket Technology Corp. (the “Company”) granted under the
Company’s 1998, 2000 or 2002 Stock Incentive Plans, as amended from time to time
(the relevant stock incentive plan being referred to herein as the “Plan”), to
any optionee (an “Optionee”) who is a member of the Company’s Board of Directors
(the “Board”) who is not an employee of the Company or any of its subsidiaries
(a “Nonemployee Director”), unless and to the extent otherwise provided by the
Board (or a duly authorized committee of the Board) at the time an Option is
granted.  A non-qualified Option is an Option not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code.  These
Terms and Conditions are promulgated by the Compensation and Human Resources
Committee of the Board pursuant to Section 2.2 of the Plan.

1.             Vesting; Expiration.  On each of the first, second and third
anniversaries of the date on which the grant of an Option is effective (the
“Date of Grant”), the Option shall become exercisable to purchase, and shall
vest with respect to, one-third of the Option Shares.  The Option shall expire
at 5:00 p.m., central time, on the tenth anniversary of the Date of Grant (the
“Expiration Date”).

2.             Duration of Option.

(a)           Termination of Nonemployee Director Status.  If an Optionee ceases
to be a Nonemployee Director for any reason (the date that he or she ceases
being a Nonemployee Director being the “Change in Status Date”), then

(i)            the portion of the Option that is unvested as of the Change in
Status Date shall terminate as of such date; and

(ii)           the portion of the Option that is vested as of the Change in
Status Date (including any portion that vests pursuant to Section 2(d)) shall
terminate on the date (the “Termination Date”) that is the earlier of the
Expiration Date or the first anniversary of the Change in Status Date, subject
to Section 2(b).

(b)           Death Following Change in Status Date.  Notwithstanding anything
contained herein to the contrary, if an Optionee shall die at any time after he
or she ceases to be a Nonemployee Director and prior to the Termination Date,
the vested portion of the Option shall terminate on the earlier of the
Expiration Date or the first anniversary of the date of death.

(c)           Other Events Causing Termination of Option.  Notwithstanding
anything contained herein to the contrary, an Option shall terminate upon the
consummation of any of the following events, or, if later, the 30th day
following the first date upon which such event shall

--------------------------------------------------------------------------------


 

have been approved by both the Board and the stockholders of the Company:
(i) the dissolution or liquidation of the Company; (ii) a sale of substantially
all of the property and assets of the Company, unless the terms of such sale
shall provide otherwise; or (iii) a Change of Control, if the Board (or a
committee of the Board duly authorized by the Board) elects to terminate the
Option in connection therewith.

(d)           Acceleration Upon Change of Control.  If a Change of Control
occurs on or prior to the Change in Status Date, the portion of the Option that
has not vested on or prior to the date of such Change of Control shall fully
vest on such date.

(e)           Certain Definitions.

(i)            “Change of Control” means the first to occur of the following
events:

(A)          any sale or transfer or other conveyance, whether director or
indirect, of all or substantially all of the assets of the Company, on a
consolidated basis, in one transaction or a series of related transactions,
unless, immediately after giving effect to such transaction, at least 85% of the
total voting power normally entitled to vote in the election of directors,
managers or trustees, as applicable, of the transferee is “beneficially owned”
by persons who, immediately prior to the transaction, beneficially owned 100% of
the total voting power normally entitled to vote in the election of directors of
the Company;

(B)           any Person or Group (as defined in Section 2(e)(iv)) other than an
Excluded Person (as defined in Section 2(e)(ii)) is or becomes the “beneficial
owner,” directly or indirectly, of more than 35% of the total voting power in
the aggregate of all classes of Capital Stock of the Company then outstanding
normally entitled to vote in elections of directors, unless the percentage so
owned by an Excluded Person is greater;

(C)           during any period of 12 consecutive months, individuals who at the
beginning of such 12-month period constituted the Board (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office; or

(D)          a reorganization, merger or consolidation of the Company the
consummation of which results in the outstanding securities of any class then
subject to the Option being exchanged for or converted into cash, property
and/or a different kind of securities, unless, immediately after giving effect
to such transaction, at least 85% of the total voting power normally entitled to
vote in the election of directors, managers or trustees, as applicable, of the
entity surviving or resulting from such reorganization, merger or consolidation
is “beneficially owned” by persons who, immediately prior to the transaction,

2

--------------------------------------------------------------------------------


beneficially owned 100% of the total voting power normally entitled to vote in
the election of directors of the Company.

The foregoing definition supercedes Section 11.2 of the Plan.

(ii)           “Excluded Person” has the meaning set forth in that certain
Indenture dated as of August 2, 1994 by and among the Company, the Guarantors
named therein and American Bank National Association.

(iii)          “Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months. 
Optionee shall not be deemed to have a Permanent Disability until proof of the
existence thereof shall have been furnished to the Board in such form and
manner, and at such times, as the Board may require.  Any determination by the
Board that Optionee does or does not have a Permanent Disability shall be final
and binding upon the Company and Optionee.

(iv)          “Person” and “Group” have the meanings used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
whether or not such sections apply to the transaction in question.

(v)           “Termination Date” means the date on which Optionee ceases to be
employed by the Company and its subsidiaries for any reason (including
Retirement, death or Permanent Disability) or for no reason.

3.             Adjustments.  In the event that the outstanding securities of the
class then subject to the Option are increased, decreased or exchanged for or
converted into cash, property and/or a different number or kind of securities,
or cash, property and/or securities are distributed in respect of such
outstanding securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split or the like, or in the event that substantially all of the property
and assets of the Company are sold, then, unless such event shall cause the
Option to terminate pursuant to Section 2(d) or the terms of such transaction
provide otherwise, the Board (or a duly authorized committee of the Board) may
make appropriate and proportionate adjustments in the number and type of shares
or other securities or cash or other property that may thereafter be acquired
upon the exercise of the Option, and such adjustment shall be in the Board’s (or
such committee’s) sole discretion and be final and binding on Optionee;
provided, however, that any such adjustments in the Option shall be made without
changing the aggregate Exercise Price of the then unexercised portion of the
Option.

4.             Exercise.  The Option shall be exercisable during Optionee’s
lifetime only by Optionee or by his or her guardian or legal representative, and
after Optionee’s death only by the person or entity entitled to do so under
Optionee’s last will and testament or applicable intestate law.  The Option may
only be exercised by the delivery to the Company of (i) a written notice of such
exercise, which shall specify the number of Option Shares to be purchased (the
“Purchased Shares”) and the aggregate Exercise Price for such Purchased Shares,
and (ii) payment in full of such aggregate Exercise Price in cash or by check
payable to the Company; provided, however,

3

--------------------------------------------------------------------------------


that payment of such aggregate Exercise Price may instead be made promptly after
the exercise date if on or before the exercise date the Company receives a
commitment from a broker, acceptable to the Company, to pay the required amount
out of the proceeds of a sale of Option Shares on behalf of Optionee.

5.             Payment of Withholding Taxes.  If the Company becomes obligated
to withhold an amount on account of any tax imposed as a result of the exercise
of the Option, including, without limitation, any federal, state, local or other
income tax, or any F.I.C.A., state disability insurance tax or other employment
tax, then Optionee shall, on the first day upon which the Company becomes
obligated to pay such amount to the appropriate taxing authority, pay such
amount to the Company in cash or by check payable to the Company, provided that
if Optionee fails to pay such amount, the Company may deduct the amount from
other compensation payable to Optionee or withhold from Optionee a number of
Option Shares having a Fair Market Value equal to such amount.

6.             Notices.  All notices and other communications required or
permitted to be given pursuant to the Option Document shall be in writing and
shall be deemed given (i) five days after mailing by certified or registered
mail, postage prepaid, return receipt requested, (ii) the next business day
after being sent through an overnight delivery service under circumstances in
which such service guarantees next day delivery, or (iii) when actually received
if sent by any other method.  All notices shall be sent to the Company at 900
Oakmont Lane, Suite 100, Westmont, Illinois 60559 (or such other address as is
then the Company’s headquarters), attention General Counsel, and to Optionee at
the address set forth in the payroll records of the Company, or at such other
addresses as the Company or Optionee may designate by written notice in the
manner aforesaid.

7.             Stock Exchange Requirements; Applicable Laws.  Notwithstanding
anything to the contrary in the Option Document, no shares of stock purchased
upon exercise of the Option, and no certificate representing all or any part of
such shares, shall be issued or delivered if (i) such shares have not been
admitted to listing upon official notice of issuance on each stock exchange or
interdealer quotation system upon which shares of that class are then listed or
(ii) in the opinion of counsel to the Company, such issuance or delivery would
cause the Company to be in violation of or to incur liability under any federal,
state or other securities law, or any requirement of any stock exchange or
interdealer quotation system listing agreement to which the Company is a party,
or any other requirement of law or of any administrative or regulatory body
having jurisdiction over the Company.

8.             Nontransferability.  Neither the Option nor any interest therein
may be transferred, conveyed, assigned, pledged, encumbered, mortgaged,
hypothecated, gifted or disposed of in any manner other than by will or the laws
of descent and distribution.

9.             Plan; Option Document; Amendment.

(a)           The Option is granted pursuant to the Plan and is subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time by the Board in its sole discretion, and these Terms and Conditions, as
they may be amended from time to time by the Board (or a duly authorized
committee of the Board) in its sole discretion.

4

--------------------------------------------------------------------------------


(b)           The terms of the Plan, these Terms and Conditions and a
certificate issued to evidence the Option together constitute the “Option
Document” contemplated by the Plan, and the interpretation and construction of
the Option Document by the Board (or a duly authorized committee of the Board)
shall be final and binding upon Optionee.

(c)           The Board (or a duly authorized committee of the Board) may amend
the Option Document without the consent of Optionee; provided, however, that the
Option Document may not be amended following a Change of Control except for any
amendment (i) consented to in writing by Optionee or (ii) necessary to comply
with applicable tax or securities laws or regulations..

(d)           Until the Option shall expire, terminate or be exercised in full,
the Company shall, upon written request therefor, send a copy of the Plan and
these Terms and Conditions, in their then-current form, to Optionee or any other
person or entity then entitled to exercise the Option.

10.          Stockholder Rights.  Optionee shall not be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Option Shares
until such Option Shares have been issued following the exercise of the Option
in accordance with the terms of the Option Document.

11.          Governing Law.  The Option Document shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to choice or conflict of law principles.

AFTERMARKET TECHNOLOGY CORP.
COMPENSATION AND HUMAN RESOURCES COMMITTEE

Richard R. Crowell
Gerald L. Parsky
J. Richard Stonesifer, Chairman

 

5

--------------------------------------------------------------------------------